Citation Nr: 0602268	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to recognition of the veteran's daughter as 
a "child" based on permanent incapacity for self-
support prior to attaining the age of 18.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The appellant is the daughter of the veteran who served on 
active duty from January 1951 to August 1954 and who died in 
March 1986. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2004 the Board REMANDED this case to the RO for 
further development.  It is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1. The veteran died in March 1986; the cause of the veteran's 
death as shown on the death certificate was myocardial 
infarction.

2. At the time of the veteran's death, service connection was 
not in effect for any disability.

3. The evidence does not demonstrate a relationship between 
the causes of the veteran's death and any disease or 
disability that was manifested in, or related to, his period 
of active service.

4. The appellant is the veteran's daughter, was born in 
February 1953, and attained the age of 18 in February 1971.

2. It is not shown that the appellant was permanently 
incapable of self-support by reason of physical or mental 
defect present when, or before, she attained age 18.

CONCLUSIONS OF LAW

1.	A disability incurred in or aggravated by service did 
not cause death, and did not contribute substantially or 
materially to the cause of death. 38 U.S.C.A. § 1310, 
(West 2002); 38 C.F.R. § 3.159, 3.312 (2004).  

2.	The criteria for establishing that the appellant is a 
helpless child are not met. 38 U.S.C.A. § 101(4) (West 
2002); 38 C.F.R. §§ 3.57, 3.356 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well 
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in May and October 2004, the Board and VA's 
Appeals Management Center informed the appellant of evidence 
needed to substantiate her current claims. These letters 
together with information in the statement of the case and 
supplemental statements of the case told her what the 
evidence needed to show to prevail on the merits of the 
issues currently before us. The letters also informed her of 
what evidence she was responsible for obtaining and what 
evidence VA would undertake to obtain. The May 2004 letter 
specifically told her to send copies of any relevant evidence 
in her possession and the subsequent letter enumerated in 
detail private medical sources of relevant evidence and 
requested the appellant to complete the necessary 
authorizations to obtain this evidence.  The appellant did 
not respond to either of these communications.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notice regarding the appellant's claim 
was sent to the veteran after the initial rating action 
currently being appealed. However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case.


I.	Cause of Death.  

The veteran's service medical records are not available due 
to a 1973 fire at the National Personnel Records Center in 
St. Louis, Missouri.  

Statements from private physicians received in February 1986 
reflect treatment during the 1980s for disability that 
included hypertension, coronary disease, arthritis and gout.  

His Certificate of Death indicates that the veteran's body 
was autopsied in March 1986 and that the cause of his death 
was a myocardial infarction.

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection. 
38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 2002). Service connection 
may be granted for disease diagnosed after service providing 
the evidence establishes that it was incurred during service. 
38 C.F.R. § 3.303(d) (2005). Cardiovascular disease may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following service 
discharge. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The available evidence in this case indicates that the 
veteran died in March 1986, many years after service 
discharge, as a result of a myocardial infarction.  At the 
time of his death the veteran was not service connected for 
any disability.  While it is unfortunate that the veteran's 
service medical records are unavailable, the Board also notes 
that the record is also devoid of any evidence indicating the 
presence of the veteran's heart disease until shortly before 
his death and there is no evidence showing that this disease 
was in any sense related to service.  Since that is the case, 
service connection for the cause of the veteran's death must 
be denied.  

II.	Incapacity of the Appellant for Self Support Prior to 
Attaining the Age of 18.  

The appellant's birth certificate indicates that she was the 
veteran's daughter and was born on February [redacted], 1952.  

Private clinical records and medical statements are of record 
that reflect treatment of the appellant during the late 1990s 
for various disorders to include mental retardation, possible 
arthritis, possible carpal tunnel syndrome, and low back 
pain.  It was noted that the appellant was unreliable and 
unemployable.  

In a statement dated in January 2002, a private physician who 
identified himself as the appellant's uncle stated that the 
appellant was permanently incapable of self-support due to 
physical and mental problems from the date of her birth until 
she attained the age of 5 years old.  

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57. 
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years. 
The focus of analysis is on the individual's condition at the 
time of his 18th birthday. It is that condition which 
determines whether entitlement to the status of "child" 
should be granted. See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects. The question of permanent incapacity for self- 
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case. 
Rating criteria applicable to disabled veterans are not 
considered controlling. Principal factors for consideration 
are: 1) that a claimant is earning his own support is prima 
facie evidence that he is not incapable of self-support. 
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his reasonable support; 2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his condition was such 
that he was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established; 3) employment of a child prior 
or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raises doubt as to whether 
they would render the average person incapable of self- 
support, factors other than employment are for consideration. 
In such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child, which 
would provide sufficient income for reasonable support. Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends; 
and 4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 38 C.F.R. § 3.356(b).  

As indicated above, the question of whether the appellant may 
be considered the veteran's helpless child turns on whether 
she had a permanent incapacity for self-support at the time 
of attaining the age of 18.  The record contains only one 
piece of evidence relevant to this question, which is a 
statement from a relative who was also private doctor.  This 
statement reports that the appellant was incapable of self-
support until the age of 5.  While such a statement is no 
doubt accurate, it is not sufficient to establish permanent 
incapacity for self-support at the time the appellant became 
18.  Since the record contains no evidence establishing such 
incapacity at that time, entitlement to recognition of the 
veteran's daughter as a "child" based on permanent 
incapacity for self-support has not been established.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to recognition of the veteran's daughter as a 
"child" based on permanent incapacity for self-support 
prior to attaining the age of 18 is denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


